DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 06 January 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: none 
Claims cancelled: 6, 17 
Claims added: 22 and 23 
Claims currently pending: 1-5, 7-16, 18-23
Response to Arguments
Applicant argues “There is no teaching in the cited references of blueprint rules for inheriting changes to assets in an unmodified format that are based on the type of assets” and argues that "The Examiner makes no contention that Silberstein cures this deficiency". Examiner disagrees to this assessment of the grounds of rejection presented in the previous Office action. Examiner notes that Silberstein was explicitly used to teach this feature on pages 5 and 6 of the previous Office action: "An object update is not translated if the 'workflow sequence identifier obtained above is NULL' and is set for translation otherwise. Similarly, in 4.a of Col. 18, the properties of the object in the hierarchy may represent 'copy' or 'translate' thereby Silberstein teaches some objects that are updated 'without translation' or that they are translated". This is further illustrated in Col. 27 of Silberstein that teaches that some objects are types of objects that "you don't want translated, such as file names for images, proper names, addresses, etc." (see specifically lines 28-30). Thus, Applicant's assertion that the grounds of rejection does not cite Silberstein as teaching this feature is incorrect and thus the argument is unpersuasive.
Applicant argues that Gao does not teach the "automatically inherit without translation at least a portion of the change in the at least one asset across multiple websites" because in Gao "there is no mention of multiple websites". However, this argument ignores the manner in which the two references are combined in that the portion of Gao that teaches machine/manual translation components is 
Applicant argues that Gao "cannot be 'inherited … without translation,' as recited in claim 1". This argument is unpersuasive as the claims only require that the change is inherited without translation and does not require that no translation is performed. Therefore, the features of Gao do indeed read on the claimed invention as Gao teaches that the translation is not inherited if the translation score is not sufficient to indicate a good translation. That is, Gao has rules for when to perform content inheritance in a translated fashion or in a non-translated fashion. 
Applicant argues, "A review of Silberstein discloses no teaching of blueprints". Examiner notes that the specification defines a blueprint as "comprising rules for managing assets utilized by at least a portion of a plurality of publication of a hierarchical model of the web-based marketing campaign" (0004). That is, a blueprint is simply a set of rules for performing the tasks claimed. As discussed above, Silberstein contains rules based on the type of asset and therefore, does indeed contain a "blueprint" within the meaning spelled out within the specification. Therefore, this argument is duplicative of the Applicant's previous argument and has been rebutted above.
Applicant's remaining arguments are directed towards dependent claims or additional dependent claims and are reliant upon the arguments rebutted above. 
Applicant's remarks with respect to the newly added claims are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Travieso et al. (Pub. #: US 2012/0016655 A1).
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 12-16, 18-20, 22, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCauley et al. (Pub. #: US 2006/0041558 A1) in view of Silberstein et al. (Pub. #: US 7,383,320 B1) in view of Gao et al. (Pub. #: US 2011/0022381 A1).
Claim 1:
A method managing a web-based marketing campaign using a blueprint, the method comprising: establishing a blueprint for a plurality of web-based publications using a content management system, the blueprint comprising rules for managing linkages of a plurality of assets between a plurality of publications of a hierarchical model of the publications, the plurality of assets utilized by at least a portion of the publications, the plurality of publications comprising at least one parent publication and at least one child publication treated as a parent/child structure that can hide, inherit, 
McCauley: [0033], [0047], "[0105] In various embodiments and by way of illustration, a node can transition from a current state to a new state. Before, during or after a transition, one or more actions can be performed. Actions can optionally operate on and/or utilize the node. Actions can include any type of processing that can be invoked in the course of the lifecycle. By way of an example, actions can include function/method calls, remote procedure calls, inter-process communication, intraprocess communication, interfacing with hardware devices, checking a node into/out of version control, assigning the node to a user, group or role, performing some kind of processing on the node (depending on any policies that may be defined on the node), providing a notification to users, groups and/or roles, and other suitable processing. Actions can also be specified as command(s), directive(s), expression(s) or other constructs that can be interpreted or mapped to identify required processing. For example, high-level action directives such as 'publish' could cause a content node to be published, and an e-mail or other message to be sent to certain parties. It will be apparent to those of skill in the art that any action is within the scope and the spirit of the present disclosure." and "[0050]...The API and SPI share a content model that represents the combined content of all repositories as a hierarchical namespace of nodes. Given a node N, nodes that are hierarchically inferior to N are referred to as children of N whereas nodes that are hierarchically superior to N are referred to as parents of N. The top-most level of the hierarchy is termed the federated root. There is no limit to the depth of the hierarchy. In various embodiments, repositories are children of the federated root. Each repository can itself have children.")
at least a portion of the plurality of assets utilized by the hierarchical model being stored on an external content library mapped to the content management system via a network, the assets on the external content library owned by a plurality of different owners
(McCauley: [0046], [0047], [0048], [0128], "[0072] In various embodiments, a given database mapped property type can have an expression (e.g., SQL) which, when evaluated, 
detect a change in at least one asset of the plurality of assets stored on the external content library for the at least one parent publication; using the blueprint rules for linkages
(McCauley: [0050], [0105], and [0111])
McCauley arguably does not appear to specify "rules for localizing assets" and "rules for determining based on the type of assets whether to inherit changes in the assets in an unmodified format, including without translation of the asset changes, between the parent and child publications, and rules for determining based on content of the assets whether to inherit changes in assets in an unmodified manner, including without translation of the asset changes, between the parent and child publications". However, Silberstein teaches localization of assets with rules for updating the assets across publications in at least Col. 6, Ll. 43-58 and Col. 10, Ll. 44-65. Examiner notes that McCauley teaches "periodically evaluating the assets of the external content library" in at least [0050], [0105], and [0111], Silberstein makes periodically updating a content library's changes explicit in at least Col. 2, Ll. 5-15. Silberstein teaches selectively translating content between nodes upon a detected change dependent upon the type of object in at least Col. 18, Line 18 through Col. 19, Line 21 with the teaching of detecting "object variables" that describe how a resource should be localized. An object update is not translated if the "workflow sequence identifier obtained above is NULL" and is set for translation otherwise. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of rules for localizing assets as taught by Silberstein in order to accommodate different localization priorities because both McCauley and Silberstein are directed towards web content management system including localization. McCauley teaches "third party lifecycle engines" for use within the system taught by McCauley (McCauley: [0111]).
McCauley arguably does not teach localizing assets "without manual translation", "without translating manually", and "to determine whether to automatically inherit without translation at least a portion of the change in the at least one asset across multiple websites for the at least one parent publication to the at least one child publication". However, Gao teaches creating an automatically translated set of content when the automatic translation system determines the translation has a high confidence score and not translating the inherited content when the confidence score is low in at least [0046]-[0048].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCauley with the optional translation and machine/manual translation components of Gao. Motivation to do so comes from knowledge well-known in the art that manual translations are more costly and more accurate than machine translations and selecting the appropriate translation via guidelines could optimize the system on a cost/accuracy basis (Gao: [0006]).
Claims 2 and 13:
wherein the external content library is registered and mapped to the content management system.
(McCauley: [0046], [0048], [0128], and [0072])
Claims 3 and 14:
wherein the external content library is registered and mapped by: registering an external content library with a content management system using an external content provider module; 
(McCauley: [0046], [0048], [0128], [0072])
Claims 4 and 16:
wherein localizing comprises any of translation, hiding, inheriting, pushing, or any combinations thereof, of assets for a publication.
(McCauley: [0105], and [0050])
Claims 5 and 18:
wherein a publication comprises any of assets, templates, functionalities, keywords, metadata, workflows, or any combinations thereof.
(McCauley: [0114] and [0115])
Claims 7 and 15:
further comprising, upon selection of an asset from the external content library via the content management system, mapping the selected asset from the external content library into web content being created on the content management system.
(McCauley: [0046], [0048], [0128], [0072])
Claim 12:
A content management system for managing a web-based marketing campaign using a blueprint, the system comprising: a memory for storing executable instructions; and a processor for executing the executable instructions, the executable instructions comprising:
(McCauley: [0175]-[0177])
a plurality of external content provider modules each communicatively coupled via a network to an individual external content library; a blueprinting module that establishes a blueprint for a web-based marketing campaign using a content management system, the blueprint comprising rules for managing linkages of assets between at least a portion of a plurality of publications of a hierarchical model of the web-based marketing campaign utilizing the assets, the plurality of publications comprising a parent publication and a child publication, 
McCauley: [0033], [0047], "[0105] In various embodiments and by way of illustration, a node can transition from a current state to a new state. Before, during or after a transition, one or more actions can be performed. Actions can optionally operate on and/or utilize the node. Actions can include any type of processing that can be invoked in the course of the lifecycle. By way of an example, actions can include function/method calls, remote procedure calls, inter-process communication, intraprocess communication, interfacing with hardware devices, checking a node into/out of version control, assigning the node to a user, group or role, performing some kind of processing on the node (depending on any policies that may be defined on the node), providing a notification to users, groups and/or roles, and other suitable processing. Actions can also be specified as command(s), directive(s), expression(s) or other constructs that can be interpreted or mapped to identify required processing. For example, high-level action directives such as 'publish' could cause a content node to be published, and an e-mail or other message to be sent to certain parties. It will be apparent to those of skill in the art that any action is within the scope and the spirit of the present disclosure." and "[0050]...The API and SPI share a content model that represents the combined content of all repositories as a hierarchical namespace of nodes. Given a node N, nodes that are hierarchically inferior to N are referred to as children of N whereas nodes that are hierarchically superior to N are referred to as parents of N. The top-most level of the hierarchy is termed the federated root. There is no limit to the depth of the hierarchy. In various embodiments, repositories are children of the federated root. Each repository can itself have children.")
at least a portion of the assets utilized by the hierarchical model being stored on an external content library
(McCauley: [0046], [0048], [0128], "[0072] In various embodiments, a given database mapped property type can have an expression (e.g., SQL) which, when evaluated, resolves to a row and a column in a database table (or resolves to any kind of database object) accessible by the system over one or more networks. A database mapped property will be able to use either native database tables/objects or database views on those tables/objects. It will be appreciated 

(McCauley: [0050], [0105], and [0111])

McCauley arguably does not appear to specify "rules for localizing assets" with rules for inheriting with translation or without translation in an unmodified format. However, Silberstein teaches localization of assets with rules for updating the assets across publications in at least Col. 6, Ll. 43-58 and Col. 10, Ll. 44-65. Silberstein teaches selectively translating content between nodes upon a detected change dependent upon the type of object in at least Col. 18, Line 18 through Col. 19, Line 21 with the teaching of detecting "object variables" that describe how a resource should be localized. An object update is not translated if the "workflow sequence identifier obtained above is NULL" and is set for translation otherwise. Similarly, in 4.a of Col. 18, the properties of the object in the hierarchy may represent "copy" or "translate" thereby Silberstein teaches some objects that are updated "without translation" or that they are translated.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of rules for localizing assets as taught by Silberstein in order to accommodate different localization priorities because both McCauley and 
McCauley arguably does not teach localizing assets "without manual translation", "without translating manually", and "to determine whether to automatically inherit without translation at least a portion of the change in the at least one asset across multiple websites for the at least one parent publication to the at least one child publication". McCauley arguably does not teach localizing assets with automatically inheriting some metadata text without translation and automatically translating some of the metadata text without manual translation. However, Gao teaches creating a automatically translated set of content when the automatic translation system determines the translation has a high confidence score and not translating the inherited content when the confidence score is low in at least [0046]-[0048].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCauley with the optional translation and machine/manual translation components of Gao. Motivation to do so comes from knowledge well-known in the art that manual translations are more costly and more accurate than machine translations and selecting the appropriate translation via guidelines could optimize the system on a cost/accuracy basis (Gao: [0006]).
Claim 19:
McCauley arguably does not appear to specify rules for "automatically translating text of the inherited asset into a language of the at least one child publication". However, Silberstein teaches localization of assets with rules for updating the assets across publications including translating text in at least Col. 6, Ll. 43-58 and Col. 10, Ll. 44-65. McCauley does not appear to make explicit inheriting images "without modification". However, Silberstein teaches localization of assets with rules that account for images to not be translated in at least Col. 27, Ll. 18-40. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of rules for localizing assets as taught by Silberstein in order to accommodate different localization priorities because both McCauley and Silberstein are directs towards web content management system including localization and the 
McCauley arguably does not teach localizing assets with automatically inheriting some metadata text without translation and automatically translating some of the metadata text without manual translation. However, Gao teaches creating an automatically translated set of content when the automatic translation system determines the translation has a high confidence score and not translating the inherited content when the confidence score is low in at least [0046]-[0048].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCauley with the optional translation and machine/manual translation components of Gao. Motivation to do so comes from knowledge well-known in the art that manual translations are more costly and more accurate than machine translations and selecting the appropriate translation via guidelines could optimize the system on a cost/accuracy basis (Gao: [0006]).
Claim 20:
wherein the external content library includes assets for a plurality of owners and individual assets on the external content library are owned by different owners.
(McCauley: [0047] and [0048])
Claim 22:
McCauley does not appear to specify "wherein the blueprint rules further comprises rules for localizing the text in the at least one asset to that of the language of one of the multiple websites". Silberstein teaches selectively translating content between nodes upon a detected change dependent upon the type of object in at least Col. 18, Line 18 through Col. 19, Line 21 with the teaching of detecting "object variables" that describe how a resource should be localized. An object update is not translated if the "workflow sequence identifier obtained above is NULL" and is set for translation otherwise. Similarly, in 4.a of Col. 18, the properties of the object in the hierarchy may represent "copy" or "translate" thereby Silberstein teaches some objects that are updated "without translation" or that they are translated.

Claim 23:
McCauley does not appear to specify "wherein the blueprint rules further comprises rules for localizing a text asset of the at least one asset by translating the text asset from a first language to a second language, to produce a localized text asset in one of the multiple websites". Silberstein teaches selectively translating content between nodes upon a detected change dependent upon the type of object in at least Col. 18, Line 18 through Col. 19, Line 21 with the teaching of detecting "object variables" that describe how a resource should be localized. An object update is not translated if the "workflow sequence identifier obtained above is NULL" and is set for translation otherwise. Similarly, in 4.a of Col. 18, the properties of the object in the hierarchy may represent "copy" or "translate" thereby Silberstein teaches some objects that are updated "without translation" or that they are translated. Silberstein teaches that the localized versions are of websites in at least Col. 7, Ll. 12-28.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of rules for localizing assets as taught by Silberstein in order to accommodate different localization priorities because both McCauley and Silberstein are directed towards web content management system including localization. McCauley teaches "third party lifecycle engines" for use within the system taught by McCauley (McCauley: [0111]).
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCauley et al. (Pub. #: US 2006/0041558 A1) in view of Ramer et al. (Pub. #: US 2009/0234711 A1) in view of Silberstein et al. (Pub. #: US 7,383,320 B1) in view of Gao et al. (Pub. #: US 2011/0022381 A1).
Claim 8:
A method managing a web-based marketing campaign using a blueprint, the method comprising: establishing a blueprint for a web-based marketing campaign using a content management system, the blueprint comprising rules for managing linkages for video assets between a plurality of publications of a semantic model
(McCauley: [0033], [0047], "[0105] In various embodiments and by way of illustration, a node can transition from a current state to a new state. Before, during or after a transition, one or more actions can be performed. Actions can optionally operate on and/or utilize the node. Actions can include any type of processing that can be invoked in the course of the lifecycle. By way of an example, actions can include function/method calls, remote procedure calls, inter-process communication, intraprocess communication, interfacing with hardware devices, checking a node into/out of version control, assigning the node to a user, group or role, performing some kind of processing on the node (depending on any policies that may be defined on the node), providing a notification to users, groups and/or roles, and other suitable processing. Actions can also be specified as command(s), directive(s), expression(s) or other constructs that can be interpreted or mapped to identify required processing. For example, high-level action directives such as 'publish' could cause a content node to be published, and an e-mail or other message to be sent to certain parties. It will be apparent to those of skill in the art that any action is within the scope and the spirit of the present disclosure." and "[0050]...The API and SPI share a content model that represents the combined content of all repositories as a hierarchical namespace of nodes. Given a node N, nodes that are hierarchically inferior to N are referred to as children of N whereas nodes that are hierarchically superior to N are referred to as parents of N. The top-most level of the hierarchy is termed the federated root. There is no limit to the depth of the hierarchy. In various embodiments, repositories are children of the federated root. Each repository can itself 
at least a portion of the video assets being stored on an external content library and mapped to the content management system via a network; 
(McCauley: [0046], [0048], [0128], "[0072] In various embodiments, a given database mapped property type can have an expression (e.g., SQL) which, when evaluated, resolves to a row and a column in a database table (or resolves to any kind of database object) accessible by the system over one or more networks. A database mapped property will be able to use either native database tables/objects or database views on those tables/objects. It will be appreciated by those of skill in the art that the present disclosure is not limited to any particular type of database or resolving expression.")

McCauley teaches rules that automatically inherit changes across multiple nodes in the CMS in at least [0105], and [0050]. McCauley does not appear to specify using the content management system for the purpose of a web-based "marketing campaign". However, Ramer teaches a web-based marketing campaign in at least [0470] that utilizes a content management system (CMS) in at least [1213] used to publish content across various publishers in at least [1083]-[1087] and [1189].

McCauley arguably does not appear to specify "rules for localizing assets" with rules for inheriting with translation or without translation in an unmodified format. However, Silberstein teaches localization of assets with rules for updating the assets across publications in at least Col. 6, Ll. 43-58 and Col. 10, Ll. 44-65. Silberstein teaches selectively translating content between nodes upon a detected change dependent upon the type of object in at least Col. 18, Line 18 through Col. 19, Line 21 with the teaching of detecting "object variables" that describe how a resource should be localized. An object update is not translated if the "workflow sequence identifier obtained above is NULL" and is set for translation otherwise. Similarly, in 4.a of Col. 18, the properties of the object in the hierarchy may represent "copy" or "translate" thereby Silberstein teaches some objects that are updated "without translation" or that they are translated.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of rules for localizing assets as taught by Silberstein in order to accommodate different localization priorities because both McCauley and Silberstein are directed towards web content management system including localization McCauley teaches "third party lifecycle engines" for use within the system taught by McCauley (McCauley: [0111]).
McCauley arguably does not teach localizing assets "without manual translation", "without translating manually", and "to determine whether to automatically inherit without translation at least a portion of the change in the at least one asset across multiple websites for the at least one parent publication to the at least one child publication". McCauley arguably does not teach localizing assets with automatically inheriting some metadata text without translation and automatically translating some of the metadata text without manual translation. However, Gao teaches creating a automatically translated set of content when the automatic translation 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCauley with the optional translation and machine/manual translation components of Gao. Motivation to do so comes from knowledge well-known in the art that manual translations are more costly and more accurate than machine translations and selecting the appropriate translation via guidelines could optimize the system on a cost/accuracy basis (Gao: [0006]).
Claim 9:
wherein the external content library is virtually mounted to the content management system such that assets located on the external content library are accessible through the content management system similarly to local assets of a local content repository associated with the content management system.
(McCauley: [0046], [0048], [0128], [0072])
Claim 10:
Ramer teaches a web-based marketing campaign in at least [0470] that utilizes a content management system (CMS) in at least [1213] used to publish content across various publishers in at least [1083]-[1087] and [1189].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley for use in marketing campaigns as taught by Ramer because Ramer makes explicit mention of using a CMS for asset management in at least [1213] and the results of the combination would have been predictable to one of ordinary skill in the art at the time of the invention.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCauley et al. (Pub. #: US 2006/0041558 A1) in view of Ramer et al. (Pub. #: US 2009/0234711 A1) in view of Silberstein et al. (Pub. #: US 7,383,320 B1) in view of Gao et al. (Pub. #: US 2011/0022381 A1) in view of “Inheritance (object-oriented programming)” archived on 4 September 2011 (This non-patent literature will be referred to as Wikipedia).
Claim 11:

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of multiple inheritance with priority as taught by Wikipedia in order to control the propagation of assets in a hierarchical structure because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCauley et al. (Pub. #: US 2006/0041558 A1) in view of Silberstein et al. (Pub. #: US 7,383,320 B1) in view of Gao et al. (Pub. #: US 2011/0022381 A1) in view of Or Sim et al. (Pub. #: US 2008/0256235 A1).
Claim 21:
McCauley does not appear to specify providing usage information for assets to their respective owners. However, Or Sim teaches a monitoring usage of web content in at least [0056]-[0059] and reporting usage data to owners in at least [0071].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify McCauley with the method of reporting usage data as taught by Or Sim in order to provide this "invaluable resource" to interested parties (Or Sim: [0071])  because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Travieso et al. (Pub. #: US 2012/0016655 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621